Order entered March 27, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-19-00281-CV

                             IN RE INVASIX, INC., Relator

                Original Proceeding from the 101st Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-18-17175

                                        ORDER
                       Before Justices Bridges, Osborne, and Carlyle

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus and LIFT the Court’s March 8, 2019 stay order.


                                                   /s/    DAVID L. BRIDGES
                                                          JUSTICE